--------------------------------------------------------------------------------

Exhibit 10.1
 
REGISTRATION RIGHTS AND LOCK-UP AGREEMENT
 
   This REGISTRATION RIGHTS AND LOCK-UP AGREEMENT (this “Agreement”) dated as of
September 14, 2012 by and between American Campus Communities, Inc., a Maryland
corporation (the “Company”), American Campus Communities Operating Partnership
LP, a Maryland limited partnership (the “Operating Partnership”), and each of
the persons who are signatories hereto (each, a “Stockholder” and collectively,
the “Stockholders”).
 
    WHEREAS, each Stockholder on the date of this Agreement received the number
of common units of limited partnership interest (“OP Units”) in the Operating
Partnership set forth next to such Stockholder’s name on Schedule A hereto
pursuant to an Agreement of Merger and Contribution dated as of June 7, 2012 by
and among Campus Acquisitions Holdings, LLC, a Delaware limited liability
company, Campus Acquisitions Management, LLC, a Delaware limited liability
company, the Property Entities (as defined therein), the Development Entities
(as defined therein), Campus Acquisitions Investment Management, LLC, the
Company and the Operating Partnership, as amended (the “Merger Agreement”);
 
    WHEREAS, under the Amended and Restated Agreement of Limited Partnership of
the Operating Partnership dated as of August 17, 2004, as amended (the
“Partnership Agreement”), the holders of OP Units may present such OP Units to
the Operating Partnership for redemption, the consideration for which redemption
will be either cash or, at the option of the general partner of the Operating
Partnership, shares of common stock, par value $.01 per share (the “Common
Stock”), of the Company; and
 
    WHEREAS, the Company has agreed in the Merger Agreement to provide certain
registration rights to the Stockholders in respect of the Common Stock on the
terms and subject to the conditions set forth in this Agreement.
   
    NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties hereto hereby agree
as follows:
 
    1.    Certain Definitions.
 
    As used in this Agreement, the following terms shall have the following
meanings:
 
    “Affiliate” shall mean with respect to any Person any direct or indirect
subsidiary of such Person and any other Person directly or indirectly
controlling, controlled by, or under common control with such Person.  As used
in this definition, “control” (including the terms “controlling,” “controlled
by” and “under common control with”) means possession, direct or indirect, of
the power to direct or cause the direction of management or policies or the
power to appoint and remove a majority of the board or other governing body
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise) of a Person.
 
    “Allowed Delay” has the meaning set forth in Section 3(c)(ii).
 
    “Business Day” shall mean a day other than a Saturday, Sunday or other day
on which commercial banks in New York City are required by law to close.  Any
event the scheduled occurrence of which would fall on a day that is not a
Business Day shall be deferred until the next succeeding Business Day.
 
 
 
 
 
 
     “Common Stock” has the meaning set forth in the Recitals.
 
    “Company” has the meaning set forth in the Preamble.
 
    “Effectiveness Period” has the meaning set forth in Section 4(a).
 
    “Holder Indemnitee” has the meaning set forth in Section 6(a).
 
    “Indemnified Party” has the meaning set forth in Section 6(c).
 
    “Indemnifying Party” has the meaning set forth in Section 6(c).
 
    “Issuer Free Writing Prospectus” has the meaning set forth in Section 3(e).
 
    “Merger Agreement” has the meaning set forth in the Recitals.
 
    “Operating Partnership” has the meaning set forth in the Preamble.
 
    “OP Units” has the meaning set forth in the Recitals.
 
    “Partnership Agreement” has the meaning set forth in the Recitals.
 
    “Person” shall mean any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental authority or other entity.
 
    “Prospectus” shall mean the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.
 
    “Register,” “registered” and “registration” refer to a registration made by
preparing and filing with the SEC a Registration Statement or similar document
in compliance with the 1933 Act, and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
    “Registrable Securities” shall mean the Shares and any other securities
issued or issuable in exchange for the Shares; provided, however, that a
security shall cease to be a Registrable Security upon sale pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or such security becoming
eligible for sale by a Stockholder pursuant to Rule 144 without being subject to
a volume limitation.
 
    “Registration Statement” shall mean any registration statement of the
Company filed with the SEC under the 1933 Act that covers the resale of any of
the Registrable Securities pursuant to the provisions of this Agreement,
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement, including the Shelf Registration Statement.
 
 
2
 
 
 
    “SEC” shall mean the U.S. Securities and Exchange Commission.
 
    “Shares” shall mean the shares of Common Stock issued or to be issued to the
Stockholders by the Company upon the Stockholders’ redemption of their Units.
 
    “Shelf Registration Statement” has the meaning set forth in Section 3(a).
 
    “Stockholder” has the meaning set forth in the Preamble.
 
    “Underwritten Offering” has the meaning set forth in Section 3(d)(i).
 
    “Units” shall mean the OP Units issued to the Stockholders by the Operating
Partnership pursuant to the Merger Agreement.
 
    “WKSI” shall mean a well-known seasoned issuer as defined under Rule 405 of
the 1933 Act.
 
    “1933 Act” shall mean the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
 
    “1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
    2.   Lock-up Agreement.  Each Stockholder shall have the right to require
the Partnership to redeem all or a portion of the Units held by such Stockholder
pursuant to Section 8.6 of the Partnership Agreement commencing on the one-year
anniversary of the date hereof, and no Stockholder shall have the right of
Redemption (as defined in the Partnership Agreement) prior to such date.
 
    3.   Registration.
 
      (a)    Shelf Registration Statement.  Within 12 months of the date hereof,
the Company shall prepare and file with the SEC one or more Registration
Statements on Form S-3, or shall file one or more Prospectus supplements under
the Company’s existing Form S-3 automatic shelf registration statement (or, if
Form S-3 is not then available to the Company, on such form of registration
statement as is then available to effect a registration for resale of the
Registrable Securities), pursuant to Rule 415 under the 1933 Act, covering the
resale of the Registrable Securities on a delayed or continuous basis (the
“Shelf Registration Statement”) to the extent not already registered on a
previously filed and effective Registration Statement.  Such Shelf Registration
Statement or Prospectus supplement shall provide for the resale from time to
time, and pursuant to any method or combination of methods legally available
(including, without limitation, a sale to an underwriter or underwriters for
reoffering to the public, a direct sale to purchasers or a sale through brokers
or agents, which may include sales over the internet) to a Stockholder.  Such
Shelf Registration Statement or Prospectus supplement also shall cover, to the
extent allowable under the 1933 Act (including Rule 416), such indeterminate
number of additional Registrable Securities resulting from stock splits, stock
dividends or similar transactions with respect to the Registrable
Securities.  The Shelf Registration Statement or Prospectus supplement (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 4(c) to the
Stockholders, the Stockholders’ designated counsel, and their designated
underwriters if any, at a reasonable time prior to its filing or other
submission.
 
 
3
 
 
 
         (b)   Expenses.  The Company will pay all expenses incurred by it in
connection with each registration, including filing and printing fees, the
Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws and listing fees, but excluding discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold and fees of
the Stockholders’ counsel.
 
          (c)   Effectiveness.
 
(i)   If the Company is eligible as a WKSI, the Shelf Registration Statement
shall utilize the automatic shelf registration process under Rule 415 and
Rule 462.  If the Company is not a WKSI or is otherwise ineligible to utilize
the automatic shelf registration process, the Company shall use commercially
reasonable efforts to have each Shelf Registration Statement declared effective
as soon as practicable following the filing thereof, but in any event within 60
days after the one-year anniversary of the date hereof.  The Company shall
notify the Stockholders by facsimile or e-mail (in each case, with receipt
confirmed) as promptly as practicable after any Shelf Registration Statement is
declared effective and shall as soon as reasonably practicable provide the
Stockholders, without charge, with a copy of any related Prospectus (including
any amendments, supplements and exhibits thereto) and such other documents
(including any documents incorporated into the Registration Statement by
reference) as the Stockholders may reasonably request in order to facilitate the
sale or other disposition of the securities covered thereby.  The Company
represents and warrants that it is a WKSI as of the date hereof.
 
(ii)   Notwithstanding anything to contrary, the Company may, following the
effectiveness of a Shelf Registration Statement, suspend the use of the Shelf
Registration Statement if (1) a majority of the independent members of the Board
of Directors of the Company in good faith determine that any such use of such
Shelf Registration Statement would materially and adversely affect any material
corporate transaction involving the Company or would otherwise require, based on
the advice of counsel, disclosure of nonpublic information not otherwise
required to be disclosed under applicable law, which disclosure the majority of
the independent members of the Board of Directors of the Company determine, in
their reasonable judgment, is not in the best interests of the Company at such
time, or, (2) if a majority of the independent members of the Board of Directors
of the Company determine, in their reasonable judgment, that an event described
in Section 4(j) has occurred (each such event under the preceding (1) or (2), an
“Allowed Delay”); provided, however, that the Company shall promptly (a) notify
the Stockholders in writing of the existence of the event giving rise to an
Allowed Delay, (b) advise the Stockholders in writing that all sales must cease
under the Registration Statement or any Prospectus or Prospectus supplement
until the end of the Allowed Delay and (c) use commercially reasonable efforts
to terminate an Allowed Delay as promptly as practicable by taking any action
necessary to make resumed use of the Registration Statement compatible with the
Company’s best interests so as to permit each Stockholder to resume sales of the
Registrable Securities as promptly as practicable.  Notwithstanding anything
herein to the contrary, (A) the Company shall not be required to disclose
material nonpublic information to the Stockholders and (B) the Company’s rights
to suspend the use of any Registration Statement or qualification of Registrable
Securities during the pendency of any Allowed Delay shall not, in the aggregate,
cause the Stockholders to be required to suspend sales of the Shares pursuant to
the Registration Statement or relieve the Company of its obligation to amend or
supplement and maintain the effectiveness of a Registration Statement for a
period exceeding (i) 30 days during any rolling 90-day period or (ii) 60 days
during any rolling 12-month period.
 
          (d)   Underwritten Offerings.
 
(i)   At any time after the one-year anniversary of the date hereof and while
any Units or Registrable Securities are outstanding and a Shelf Registration
Statement applicable to Stockholders under Section 3(a) is not effective, the
Company shall (A) notify the Stockholders in writing at least 10 Business Days
prior to the filing of any registration statement, prospectus or prospectus
supplement under the 1933 Act (excluding a registration or prospectus relating
solely to employee benefit plans, or a registration relating to a corporate
reorganization or other transaction on Form S-4, or a registration on any
registration form that does not permit secondary sales) for purposes of a firm
commitment underwritten public offering of Common Stock by the Company for its
own account and/or for stockholders of the Company for their account  (an
“Underwritten Offering”) and (B) (i) include in such Underwritten Offering all
or part of the Registrable Securities held by or then issuable to the
Stockholders to the extent and on the terms and conditions set forth herein and
(ii) use commercially reasonable efforts to cause the managing underwriter or
underwriters of the Underwritten Offering to permit the Registrable Securities
requested to be included in the Underwritten Offering to be included on the same
terms and conditions as any other shares of Common Stock and to permit the sale
or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof.  If the Stockholder elects to
include in any such Underwritten Offering all or a portion of the Registrable
Securities, the Stockholders shall, within five Business Days after the
above-described notice from the Company, so notify the Company in writing.
 
 
4
 
 
 
ii)   The right of the Stockholders to include Registrable Securities in an
Underwritten Offering pursuant to this Section 3(d) shall be conditioned upon
the Stockholders’ participation in such underwriting and the inclusion of the
Stockholders’ Registrable Securities in the underwriting to the extent provided
herein.  In order to distribute its Registrable Securities through such
Underwritten Offering, the Stockholders shall enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwriting by the Company, and shall deliver all such documents and
materials reasonably requested by the underwriters and the Company on a timely
basis.  Notwithstanding any other provision of this Agreement, if the
underwriter determines in good faith that marketing factors require a limitation
of the number of shares to be underwritten in an Underwritten Offering, the
number of shares that may be included in such Underwritten Offering shall be
allocated as follows:  (A) to the extent the Company is selling shares in the
Underwritten Offering, the Company shall be entitled to priority in registration
with respect to shares generating the first $250 million of gross proceeds; and
(B) the remaining shares to be included in such Underwritten Offering shall be
allocated equally between the Company (to the extent the Company is selling
shares in the Underwritten Offering) on the one hand and the Stockholders and
other stockholders of the Company (to the extent shares held by other
stockholders are to be included in the Underwritten Offering) on the other, with
the number of Registrable Securities and shares held by other stockholders to be
included in the Underwritten Offering allocated on a pro rata basis based on the
total number of Registrable Securities or shares which each such Stockholder or
other stockholder has actually requested to be included in such Underwritten
Offering.  The Company shall have the right to terminate any Underwritten
Offering initiated by it under this Section 3(d) prior to execution of an
underwriting agreement whether or not the Stockholders have elected to include
securities in such registration.
 
            (iii)   In connection with any Underwritten Offering in which the
Stockholders participate or are invited to participate in accordance with this
Section 3(d):
 
        (A)   the Stockholders hereby agree that they will agree in writing to
any restrictions on sale of the Registrable Securities owned by the Stockholders
that are requested by the managing underwriter for a period not to exceed 90
days; provided, however, that such restrictions shall not be imposed unless
restrictions as least as burdensome are imposed on each executive officer and
director of the Company, and each other stockholder participating in the
offering;
 
         (B)   the Company represents and agrees that, unless it obtains the
prior consent of Stockholders of a majority of Registrable Securities that are
registered under a Registration Statement at such time or the consent of the
managing underwriter in connection with any underwritten offering, including an
Underwritten Offering, of Registrable Securities, and each Stockholder
represents and agrees that, unless it obtains the prior consent of the Company
and any such underwriter, it will not make any offer relating to the Shares that
would constitute an “issuer free writing prospectus,” as defined in Rule 433
under the 1933 Act (an “Issuer Free Writing Prospectus”), or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405 under
the 1933 Act, required to be filed with the SEC.
 
       4.    Company Obligations.  The Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will, as expeditiously
as possible:
 
 
5
 
 
 
          (a)   use commercially reasonable efforts to cause such Registration
Statement to remain continuously effective for a period that will terminate upon
the date on which all Registrable Securities cease to be Registrable Securities
(the “Effectiveness Period”);
 
          (b)   prepare and file with the SEC such amendments, Prospectus
supplements or post-effective amendments to the Registration Statement and the
Prospectus as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and to timely comply with the provisions of the 1933
Act and the 1934 Act with respect to the distribution of all of the Registrable
Securities covered thereby and, upon ten Business Days’ notice, shall file any
supplement or amendment to the Registration Statement and Prospectus with
respect to the plan of distribution or the Stockholders’ ownership interests in
its Registrable Securities that is reasonably necessary to permit the sale of
such Registrable Securities pursuant to the Registration Statement;
 
          (c)   provide copies to and permit the Stockholders, Stockholders’
counsel, and its underwriters, if any, to review each Registration Statement and
all amendments and supplements thereto no fewer than five Business Days prior to
their filing with the SEC and not file any document to which such counsel
reasonably objects based upon such counsel’s belief that such Registration
Statement is not in compliance with applicable laws, rules or regulations or
contains a material misstatement or omission or any underwriters or Stockholders
reasonably object;
 
          (d)   furnish to the Stockholders, Stockholders’ counsel, and any
underwriters, promptly after the same is prepared and publicly distributed,
filed with the SEC, or received by the Company (but not later than three
Business Days after the filing date, receipt date or sending date, as the case
may be), (A) one copy of any Registration Statement and any amendment thereto,
and (B) such number of copies of each preliminary Prospectus and Prospectus and
each amendment or supplement thereto, and each letter written by or on behalf of
the Company to the SEC or the staff of the SEC, and each item of correspondence
from the SEC or the staff of the SEC, in each case relating to such Registration
Statement (other than any portion of any thereof which contains information for
which the Company has sought confidential treatment) as the Stockholders may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by the Stockholders that are covered by each Registration
Statement;
 
          (e)   use commercially reasonable efforts to (A) prevent the issuance
of any stop order or other suspension of effectiveness and (B) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
 
          (f)   prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify, or exempt therefrom, or
cooperate with the Stockholders, their counsel, and any underwriters in
connection with the registration or qualification, or exemption therefrom, of
such Registrable Securities for offer and sale under the securities or blue sky
laws of such jurisdictions requested by the Stockholders and do any and all
other commercially reasonable acts or things necessary or advisable to enable
the distribution in such jurisdictions of the Registrable Securities covered by
the Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (A) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 4(f), (B) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
4(f), or (C) file a general consent to service of process in any such
jurisdiction;
 
 
6
 
 
 
          (g)         cause all Registrable Securities covered by a Registration
Statement to be listed on each securities exchange, interdealer quotation system
or other market on which similar securities issued by the Company are then
listed;
 
          (h)          provide and cause to be maintained a CUSIP number for all
Registrable Securities;
 
          (i)   provide and cause to be maintained a registrar and transfer
agent for all Registrable Securities;
 
          (j)   promptly notify the Stockholders in writing, at any time when a
Prospectus relating to Registrable Securities is required to be delivered under
the 1933 Act (including during any period when the Company is in compliance with
Rule 172), upon discovery that, or upon the happening of any event or the
passage of time as a result of which, the Prospectus (including any supplements
or amendments thereto) or the related Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing, and promptly prepare
and furnish to the Stockholders a reasonable number of copies of a supplement to
or an amendment of such Prospectus or such Registration Statement as may be
necessary so that such Prospectus, as thereafter delivered to the purchasers of
such Registrable Securities, and such Registration Statement shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing;
 
          (k)   timely make and keep public information available, as that term
is understood and defined in, and required under, Rule 144 under the 1933 Act,
at all times; and
 
          (l)            comply with all applicable rules and regulations of the
SEC under the 1933 Act and the 1934 Act and take such other actions as may be
reasonably necessary to facilitate the registration and resale of the
Registrable Securities as contemplated hereunder.
 
    5.       Obligations of the Stockholders.
 
          (a)   Each Stockholder shall furnish in writing to the Company such
information regarding itself and the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request.  At least 10 Business Days prior to the first
anticipated filing date of any Registration Statement or Prospectus, the Company
shall notify each Stockholder of the information the Company requires in order
to have the Registrable Securities included in the Registration Statement.  Each
Stockholder shall provide such information in writing to the Company at least
five Business Days after receipt of the above-described notice from the
Company.  Each Stockholder that has delivered the requested information to the
Company shall be named a selling security-holder in the Registration Statement
and related Prospectus in such a manner as to permit such Stockholder to deliver
such Prospectus to purchasers of Registrable Securities in accordance with
applicable law.  The Company may exclude the Registrable Securities held by any
Stockholder that has not furnished the required information to the Company
within five Business Days after receipt of the above-described notice.
 
 
7
 
 
 
          (b)   The Stockholders agree that, upon receipt of any written
notice  from the Company of either (i) the commencement of an Allowed Delay
pursuant to Section 3(c)(ii), or (ii) the happening of an event pursuant to
Section 4(j), the Stockholders will immediately discontinue the disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities, until otherwise notified in writing by the Company or
until the Stockholders’ receipt of the copies of the supplemented or amended
Prospectus filed with the SEC and, if so directed by the Company, the
Stockholders shall deliver or cause to be delivered to the Company (at the
expense of the Company) or destroy or cause to be destroyed (and deliver to the
Company a certificate of destruction) all copies in the Stockholders’ possession
of the Prospectus covering the Registrable Securities current at the time of
receipt of notice of an event described in Section 4(j).  The address of the
Stockholders are as set forth on Schedule A hereto.
 
          (c)   The Stockholders covenant and agree that they will comply with
the prospectus delivery requirements of the 1933 Act as applicable in connection
with sales of Registrable Securities pursuant to the Registration Statement.
 
    6.    Indemnification.
 
          (a)   Indemnification by the Company and the Operating
Partnership.  The Company and the Operating Partnership will, jointly and
severally, indemnify and hold harmless, each Stockholder, its Affiliates, and
their respective officers, directors, members, employees, representatives and
agents, successors and assigns, and each other Person, if any, who controls the
Stockholder within the meaning of the 1933 Act (each, a “Holder Indemnitee” and
collectively, the “Holder Indemnitees”), from and against any losses, claims,
damages or liabilities, joint or several, and expenses (including attorneys’
fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened, and the costs of enforcement thereof) to which they may become
subject under the 1933 Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based
upon:  (A) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary Prospectus or final
Prospectus contained therein, or any amendment or supplement thereof, or any
Issuer Free Writing Prospectus, or any amendment or supplement thereof, or any
“road show” as defined in Rule 433 under the 1933 Act or any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof; (B) any omission or alleged
omission to state in any Registration Statement, any preliminary Prospectus or
final Prospectus contained therein, or any amendment or supplement thereof, or
any Issuer Free Writing Prospectus, or any amendment or supplement thereof, or
any “road show” as defined in Rule 433 of the 1933 Act a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(C) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration; or (D) any failure to register or qualify the Registrable
Securities included in any such Registration Statement in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company will undertake such registration or qualification; provided, however,
that the Company and the Operating Partnership will not be liable in any such
case if and to the extent that any such loss, claim, damage or liability arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in conformity with information regarding a
Holder Indemnitee furnished by any Holder Indemnitee in writing specifically for
use in such Registration Statement or Prospectus, or in the case of an
occurrence of an Allowed Delay or of an event of the type specified in Section
4(k), the use by such Holder Indemnitee of an outdated or defective Prospectus
after such Holder Indemnitee has received actual notice from the Company that
the Prospectus is outdated or defective and prior to the receipt by each
Stockholder of an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of such amended or supplemented Prospectus the
misstatement or omission giving rise to such liability would have been
corrected.
 
 
8
 
 
 
          (b)   Indemnification by the Stockholders.  Each Stockholder agrees,
severally and not jointly, to indemnify and hold harmless, the Company, its
Affiliates, and their respective directors, officers, employees, stockholders
and each Person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
attorneys’ fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened, and the costs of enforcement thereof) resulting from any untrue
statement of a material fact or any omission of a material fact required to be
stated in any Registration Statement, any preliminary Prospectus or final
Prospectus contained therein, or in any amendment or supplement thereof, or any
Issuer Free Writing Prospectus, or any amendment or supplement thereof, or
necessary to make the statements therein not misleading, to the extent that such
untrue statement or omission is contained in any information regarding a Holder
Indemnitee furnished in writing by a Holder Indemnitee to the Company
specifically for inclusion in such Registration Statement, Prospectus, or
amendment or supplement thereof, Issuer Free Writing Prospectus, or amendment or
supplement thereof, or in the case of an occurrence of an Allowed Delay or an
event of the type specified in Section 4(k), the use by such Holder Indemnitee
of an outdated or defective Prospectus after such Holder Indemnitee has received
actual notice from the Company that the Prospectus is outdated or defective and
prior to the receipt by each Stockholder of an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
amended or supplemented Prospectus the misstatement or omission giving rise to
such liability would have been corrected.  The liability of any Stockholder
pursuant to this paragraph shall in no event exceed the net proceeds received by
such Stockholder from sales of Registrable Securities pursuant to such
Registration Statement or Prospectus or preliminary Prospectus or Issuer Free
Writing Prospectus or amendment or supplement thereto.
 
 
9
 
 
 
          (c)   Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification under this Agreement (each, an “Indemnified Party” and
collectively, the “Indemnified Parties”) shall (i) give prompt notice to such
Person against whom such indemnity may be sought (each, an “Indemnifying Party”
and collectively, the “Indemnifying Parties”) of any claim with respect to which
it intends to seek indemnification and (ii) permit the Indemnifying Party to
assume the defense of such claim with counsel reasonably satisfactory to the
Indemnified Party; provided, however, that the Indemnified Party shall have the
right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of the
Indemnified Party unless (A) the Indemnifying Party has agreed to pay such fees
or expenses, or (B) the Indemnifying Party shall have failed to promptly assume
the defense of such claim and employ counsel reasonably satisfactory to the
Indemnified Party or (C) in the reasonable judgment of the Indemnified Party,
based upon advice of its counsel, a conflict of interest exists between the
Indemnified Party and the Indemnifying Party with respect to such claims (in
which case, if the Indemnified Party notifies the Indemnifying Party in writing
that the Indemnified Party elects to employ separate counsel at the expense of
the Indemnifying Party, the Indemnifying Party shall not have the right to
assume the defense of such claim on behalf of the Indemnified Party); and
provided, further, that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the Indemnifying Party in the defense of any such
claim or litigation.  It is understood that the Indemnifying Party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time (in addition to
any local counsel) for all such Indemnified Parties except to the extent that
based upon advice of counsel, a conflict of interest exists between the
Indemnified Parties.  No Indemnifying Party will, except with the prior written
consent of the Indemnified Party, consent to entry of any judgment or enter into
any settlement that (i) does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect of such claim or litigation or (ii) includes a
statement as to or an admission of, fault, culpability or a failure to act by or
on behalf of the Indemnified Party.
 
          (d)   Contribution.  If for any reason the indemnification provided
for in the preceding paragraphs (a) and (b) is unavailable to an Indemnified
Party or insufficient to hold it harmless, other than as expressly specified
therein, then the Indemnifying Party shall contribute to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the Indemnified Party and the Indemnifying Party, as well as any other relevant
equitable considerations.  Notwithstanding the provisions of this Section 6(d),
in no event shall a Holder Indemnitee be required to contribute any amount in
excess of the amount by which the net proceeds received by such Holder
Indemnitee from sales of Registrable Securities exceeds the amount of any
damages that such Holder Indemnitee has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.  No
Person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the 1933 Act shall be entitled to contribution from any Person not
guilty of such fraudulent misrepresentation.
 
    7.    Limitation on Subsequent Registration Rights.  After the date of this
Agreement, the Company shall not, without the prior written consent of
Stockholders beneficially owning not less than a majority of the then
outstanding Units and Registrable Securities, enter into any agreement with any
holder or prospective holder of any securities of the Company that would allow
such holder or prospective holder to include such securities in any Registration
Statement filed pursuant to the terms hereof, unless, under the terms of such
agreement, such holder or prospective holder may include such securities in any
such registration only to the extent that the inclusion of its securities will
not reduce the amount of Registrable Securities of the Stockholders that is
included.
 
 
10
 
 
 
    8.   Miscellaneous.
 
          (a)   Notices.  All notices or other communications permitted or
required under this Agreement shall be in writing and shall be sufficiently
given if and when hand delivered or sent by facsimile (in each case, with
receipt confirmed) to the Persons set forth below or if sent by documented
overnight delivery service (with signature confirming receipt) or certified
mail, postage prepaid, return receipt requested, addressed as set forth below or
to such other Person or Persons and/or at such other address or addresses (or
facsimile number) as shall be furnished in writing by any party hereto to the
others. Any such notice or communication shall be deemed to have been given as
of the date received, in the case of personal delivery, or on the date shown on
the receipt or confirmation therefor in all other cases.
 

 
To the Company and the Operating Partnership:
 

 

 
American Campus Communities, Inc.
   
12700 Hill Country Boulevard, Suite T-200
   
Austin, Texas  78738
   
Attention:  Jonathan A. Graf
   
Facsimile:  (512) 732-2450
 

 

 
With a copy to:
Locke Lord LLP
 
 
2200 Ross Avenue, Suite 200
   
Dallas, Texas 75201
   
Attention:  Toni Weinstein
   
Facsimile:  (214) 740-8800
 

 

 
To the Stockholders:
As listed on Schedule A hereto

 

 
With a copy to:
Clifford Chance US LLP
   
31 West 52nd Street
   
New York, New York 10019
   
Attention: John A. Healy
   
Facsimile: 212-878-8375

 
          (b)   Construction.  Within this Agreement, the singular shall include
the plural and the plural shall include the singular, and any gender shall
include all other genders, all as the meaning and the context of this Agreement
shall require. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder and any successor statute or law thereto, unless the context requires
otherwise.  Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
 
 
11
 
 
 
          (c)   Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective permitted
successors and assigns.  Neither this Agreement, nor any of the rights hereunder
or thereunder, may be assigned by any party, nor may any party delegate any
obligations hereunder or thereunder, without the written consent of the other
party hereto or thereto; provided that each Stockholder may, without the consent
of the Company or the Operating Partnership and without affecting such
Stockholder’s rights and obligations hereunder, assign such Stockholder’s same
rights and obligations under this Agreement, to a permitted transferee in
connection with a transfer of Units in accordance with the terms of the
Partnership Agreement, if such transferee agrees in writing to be bound by all
of the provisions hereof.  This Agreement shall not be construed as giving any
Person, other than the parties hereto and their permitted successors, heirs and
assigns, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any of the provisions herein contained, this Agreement and all
provisions and conditions hereof being intended to be, and being, for the sole
and exclusive benefit of such parties, and their respective permitted
successors, heirs and assigns and for the benefit of no other Person or entity.
 
          (d)   Amendment and Waiver.  The parties hereto may amend or modify,
or may waive any right or obligation under, this Agreement in any respect,
provided that any such amendment, modification or waiver shall be in writing and
executed by each of the Company, the Operating Partnership and the Stockholders
holding a majority of the Units and Registrable Securities.  No waiver of any
breach of any provision of this Agreement shall constitute or operate as a
waiver of any other breach of such provision or of any other provision hereof,
nor shall any failure to enforce any provision hereof operate as a waiver of
such provision or of any other provision hereof.
 
          (e)   Governing Law.  This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of Delaware
irrespective of the principal place of business, residence or domicile of the
parties hereto, and without giving effect to otherwise applicable principles of
conflicts of law that would result in the application of any law other than the
laws of the State of Delaware.
 
          (f)   Section Headings and Defined Terms. The section headings
contained herein are for reference purposes only and shall not in any way affect
the meaning and interpretation of any of the provisions of this Agreement.
Except as otherwise indicated, all agreements defined herein refer to the same
as from time to time amended or supplemented or the terms thereof waived or
modified in accordance herewith and therewith.
 
          (g)   Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
 
 
12
 
 
 
          (h)   Counterparts.  This Agreement and the other documents required
to consummate the transactions contemplated herein may be executed in one or
more counterparts, each of which shall be deemed an original (including
facsimile and PDF signatures), and all of which together shall be deemed to be
one and the same instrument. The parties hereto may deliver this Agreement and
the other documents required to consummate the transactions contemplated herein
by telecopier machine/facsimile or via e-mail and each party shall be permitted
to rely upon the signatures so transmitted to the same extent and effect as if
they were original signatures.
 
          (i)   Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto
with respect to the subject matter contained herein.  This Agreement supersedes
all prior agreements and understandings (written or oral), with respect to such
subject matter.
 
          (j)   Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY  OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 


 
[Remainder of the page is intentionally left blank.]
 
 
13
 
 


 
    IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement or caused their duly authorized officers to execute this Registration
Rights Agreement as of the date first above written.
 
 

  COMPANY:          
AMERICAN CAMPUS COMMUNITIES, INC., a
Maryland corporation
               
 
By:
/s/ William W. Talbot       William W. Talbot       Executive Vice President    
                OPERATING PARTNERSHIP:            
AMERICAN CAMPUS COMMUNITIES
OPERATING PARTNERSHIP LP, a Maryland
limited partnership
           
By:
American Campus Communities Holdings
LLC, its general partner
         

 

   
By:
/s/ William W. Talbot         William W. Talbot       Vice President

 


 
 
[Signatures Continued On Following Page]
 
 
14
 
 
 

 
STOCKHOLDERS:
 
CAMPUS ACQUISITIONS INVESTMENT
MANAGEMENT, LLC
                 
 
By:
/s/ Thomas M. Scott       Thomas M. Scott       Managing Member  

 
 
15
 
 

SCHEDULE A
 
NAME
 
ADDRESS
 
UNITS
Campus Acquisitions
Investment Management, LLC
 
161 N. Clark Street, Suite 4900
Chicago, Illinois 60601
Attn:  Thomas M. Scott
 
325,098

 